Citation Nr: 0413068	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-18 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1965 to May 1967 and 
from December 1990 to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 RO decision that denied 
entitlement to service connection for irritable bowel 
syndrome.  That decision also continued the denial of service 
connection for dyesthesia with ulceration and raw area of 
rectum and intestinal and stomach problems.

The veteran appealed this decision only with respect to his 
claim for service connection for irritable bowel syndrome.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Board notes that the veteran has perfected an appeal with 
respect to his claim for entitlement to service connection 
for irritable bowel syndrome.

The veteran has contended that he has irritable bowel 
syndrome, manifested by constant and chronic diarrhea and 
other bowel problems.  He asserted that this condition had 
its onset during his service in the Persian Gulf War and that 
this condition has continued since then.  While his service 
medical records are negative for any bowel disturbance, the 
veteran is competent to testify to that he had certain types 
of symptoms since service.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993) (where the issue is factual in nature, such as 
whether an incident or injury occurred during service, lay 
evidence is competent; only evidence proceeding from a 
medically authoritative source is competent on medical 
questions).

In a letter dated in June 2003, the veteran's private 
physician, Dr. T., reported treatment of the veteran's 
diarrhea and burning in his anus since Septebmer 2002.  

Further development of the veteran's claim because the record 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Records of private medical treatment from Dr. T. dated from 
September 2002 have not been associated with the claims 
folder.  The RO should take the necessary steps to obtain 
these records.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  

Also, the veteran has not been examined for VA purposes.  VA 
is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  The VCAA notice should 
pertain to the veteran's claims for 
higher initial ratings for multiple 
disabilities.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  


2.  The RO should take the necessary 
steps to obtain the veteran's consent to 
release an treatment records for 
irritable bowel syndrome from Dr. T.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a 
gastrointestinal examination.  Send the 
claims folder to the examiner for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
a current irritable bowel disability that 
was incurred in or aggravated by service.  
The rationale for all opinions expressed 
and conclusions reached should be set 
forth.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought continues to 
be denied, the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




